PER CURIAM
Kartez Hardin ("Hardin") appeals the motion court's denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. Hardin alleges one *253claim of ineffective assistance of counsel-that trial counsel failed to investigate and call a witness at his jury trial whose testimony would contradict the victim's testimony. Hardin maintains that the contradictory evidence would have sufficiently impeached the victim's testimony so as to alter the outcome of his conviction as trial. Because Hardin fails to overcome the presumption that trial counsel's decision not to call the witness was reasonable trial strategy, we find the motion court did not clearly err in denying Hardin's motion for post-conviction relief.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).